PER CURIAM.
We deny the petition of Daniel Wright for a writ of habeas corpus whereby he alleges that his appellate counsel was ineffective. We have taken judicial notice of the briefs in the direct appeal, Wright v. State, 759 So.2d 730 (Fla. 3d DCA 2000).
Assuming that the points were raised by a proper motion for judgment of acquittal, it is plain that the evidence was legally sufficient to go to the jury on the question of whether the defendant was correctly identified as the perpetrator of the charged crimes. The evidence regarding the offense of burglary was legally sufficient under the test outlined in Foster v. State, 220 So.2d 406 (Fla. 3d DCA 1969).
Petition denied.